[Cite as U.S. Bank Natl. Assn. v. Unknown Heirs of Miller, 2021-Ohio-2344.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 HARRISON COUNTY

             U.S. BANK NATIONAL ASSOCIATION SUCCESSOR
          BY MERGER TO U.S. BANK NATIONAL ASSOCIATION ND.,

                                         Plaintiff-Appellant,

                                                     v.

           UNKNOWN HEIRS AND DEVISEES OF HOLLY L. MILLER
               AKA HOLLY LEE MILLER, DECEASED ET AL.,

                                      Defendants-Appellees.


                       OPINION AND JUDGMENT ENTRY
                                        Case No. 20 HA 0005


                                    Civil Appeal from the
                       Court of Common Pleas of Harrison County, Ohio
                                  Case No. CVE 2017-0103

                                         BEFORE:
                 Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                           JUDGMENT:
                                      Reversed and Remanded



Atty. Gregory Stout and Atty. John Tarter, Reisenfeld & Associates, LPA, LLC, 3962 Red
Bank Road, Cincinnati, Ohio 45227, for Plaintiff-Appellant and
                                                                                     –2–



Atty. Mark Beetham, 146 South Main Street, P.O. Box 128, Cadiz, Ohio 43907, for
Defendants-Appellees.

                                        Dated:
                                     June 25, 2021

Donofrio, J.


      {¶1}     Plaintiff-appellant, U.S. Bank National Association, appeals from a
Harrison County Court of Common Pleas judgement commanding specific performance
of a purported settlement agreement with defendants-appellees, the Unknown Heirs and
Devisees of Holly Miller, Clyde Miller, Jerry Miller, and their unknown spouses.
      {¶2}     Holly Miller and his wife Barbara Miller owned a parcel of real estate at
85424 Normal Street Extension in Harrison County, Ohio. On June 30, 2004, Holly Miller
executed a promissory note in the amount of $42,000.00. In order to secure payment of
the note, the Millers took a mortgage on real property. The mortgage was recorded on
July 26, 2004. The mortgage is currently held by appellant.
      {¶3}     Barbara Miller died in 2004.     Holly Miller continued to make monthly
payments to appellant on the mortgage until his death on October 9, 2016. When Holly
ceased making payments, appellant filed this action seeking to foreclose the mortgage.
      {¶4}     On September 18, 2019, during a pre-trial conference, the court inquired
about settlement of the case. Appellees’ attorney, responded:

      I’ve spoken with my clients and the real estate was appraised in the estate
      proceedings at $75,000.00. So if they will pay us $37,500 we will give them
      a deed for the real estate. They claim to be owed on the order of 27. So
      they’ll be 10 to the good and my clients will not have to fiddle around with
      this. I’m sure these guys know how to sell stuff (inaudible).

(Sept. 18, 2019 Tr. 6-7). In response, the court stated:
      That’s movement. At least we have an offer and something to talk about. I
      didn’t ask for people with settlement authority here today so I don’t expect
      you to give me an answer but that’s something to look at before we go



Case No. 20 HA 0005
                                                                                            –3–


       through a bunch of discovery and waste a lot of trees to write briefs. So if
       you want to think about that let me know.

(Sept. 18, 2019 Tr. 7).
       {¶5}     On November 23, 2019, appellant’s former paralegal, who appellant
identifies as Stacy (sic), sent the following email to appellees’ counsel:

       My name is Macy and I am the Paralegal assisting Attorney Glenn Algie
       with this case.    Our records indicate that you appeared at the Status
       Conference for this case on September 18, 2019.                  At the Status
       Conference, you had previously made a proposed offer to our Counsel, to
       deed U.S. Bank the property in this Foreclosure, which had been appraised
       at $75,000, for a payment of $37,500.00. We have since been in contact
       with our Client regarding this offer, and we are reaching out to confirm if this
       is something you would still like to offer. If you would still like to offer this,
       we will get all necessary documents ready for this and will be in contact
       regarding the necessary steps for moving this forward. Please review and
       advise at your earliest convenience.

(Algie Aff., Ex. A).
       {¶6}     On November 25, 2019, counsel for appellees responded:

               I have spoken with the representative of the Estate of Holly Miller,
       and the estate is still willing to proceed with its settlement offer: Your client
       can purchase the real estate for $37,500.00 payable to the Estate and will
       receive a fiduciary’s deed for all of the Estate’s interest in the property
       subject to the mortgage to your client, and the foreclosure action and any
       claim against the defendants will be dismissed. The Estate will pay deed
       preparation, conveyance fee, and pro-rated real estate taxes. Your client
       will pay tax map transfer fee and recording cost. Any closing fee for closing
       the transfer will be divided equally between the parties. Please confirm that
       that is acceptable to your client so we can get about the business of
       preparing the documents we will need to complete this matter. Thanks.


Case No. 20 HA 0005
                                                                                              –4–


(Algie Aff., Ex. B).
          {¶7}      Appellant contended that these communications did not comprise a
settlement agreement but rather were only settlement discussions.                  The following
exchange occurred between appellant’s attorney and the court:

                   MR. ALGIE: Judge, the only thing I would say, I’m not saying -- I’m
          saying my legal assistant can not [sic.] bind the client. I did not say that that
          communication did not come from my office. I acknowledge it came from
          my office. She can not [sic.] bind the client. She’s inquired is it still on the
          table.
                   THE COURT: She’s speaking for the client. My reading is clear.
          She says, “We’ve been in contact with our client regarding this offer” and as
          I read what she says, she says that the client’s good with that offer and
          we’re reaching out to you to make sure it’s still there because we want to
          do it.
                   MR. ALGIE: That was not her intent.
                   THE COURT: I think anybody who has a clear reading -- if you look
          at the four corners of this document, that is you’ve admitted that’s an email
          from your office, I don’t know anybody could read it any different. It doesn’t
          look like there would be anything anybody else would need to do but say
          yes, let’s go for it.

(May 20, 2020 Tr. 14).
          {¶8}      On August 12, 2020, the trial court issued a judgment entry finding that the
parties intended to and did enter into a settlement agreement based upon their
communications in open court and via email. The trial court ordered appellant to comply
with that agreement. Appellant filed a timely notice of appeal on September 11, 2020.
          {¶9}     Appellant raises three assignments of error. It’s first assignment of error
states:

                   THE TRIAL COURT ERRED WHEN IT ENFORCED A SETTLEMENT.




Case No. 20 HA 0005
                                                                                      –5–


       {¶10}    Here, appellant argues that the trial court should not have found there to
be a settlement agreement in place, and rather that the court should have interpreted the
communications to be settlement negotiations.
       {¶11}   There is a two-fold standard of review that applies to a ruling on a motion
to enforce a settlement agreement. Regarding legal questions concerning the
interpretation of the settlement agreement, an appellate court is to determine whether the
trial court applied an erroneous legal standard or misconstrued the law. Continental W.
Condominium Unit Owners Assn. v. Howard E. Ferguson, Inc., 74 Ohio St.3d 501, 502,
1996-Ohio-158, 660 N.E.2d 431. Where the question at issue is a factual or evidentiary
one, the trial court's findings will not be overturned if there was sufficient evidence to
support such a finding. Chirchiglia v. Ohio Bur. of Workers' Comp., 138 Ohio App.3d 676,
679, 742 N.E.2d 180 (7th Dist. 2000). This case involves a factual issue – was there a
valid settlement offer and acceptance?
       {¶12}   The result of a valid settlement agreement is a contract between parties.
Noroski v. Fallet, 2 Ohio St.3d 77, 79, 442 N.E.2d 1302 (1982). Like any other contract,
a settlement agreement requires “‘an offer, acceptance, contractual capacity,
consideration (the bargained for legal benefit and/or detriment), a manifestation of mutual
assent and legality of object and of consideration.’” Wehr v. Petraglia, 7th Dist. No.
Columbiana 14 CO 7, 2016-Ohio-3126, ¶ 16, quoting Kostelnik v. Helper, 96 Ohio St.3d
1, 2002-Ohio-2985, 770 N.E.2d 58, ¶ 16.
       {¶13}   In essence, the formation of a settlement agreement follows the creation
of an enforceable contract. In this case, there was clearly an offer in open court by
appellees. Appellees’ counsel stated: “So if they will pay us $37,500 we will give them a
deed for the real estate. They claim to be owed on the order of 27. So they’ll be 10 to
the good and my clients will not have to fiddle around with this.” (Sept. 18, 2019 Tr. 6).
In response, the court noted, “At least we have an offer and something to talk about.”
(Sept. 18, 2019 Tr. 7).
       {¶14}   But there is no evidence of a clear acceptance in this case. Appellees
assert, and the trial court found, that an acceptance occurred via the November 23 email
from appellant’s paralegal. But the paralegal stated:




Case No. 20 HA 0005
                                                                                            –6–


       We have since been in contact with our Client regarding this offer, and we are
       reaching out to confirm if this is something you would still like to offer. If you
       would still like to offer this, we will get all necessary documents ready for this and
       will be in contact regarding the necessary steps for moving this forward.

(Algie Aff., Ex. A; Emphasis added).         These statements are not ones of a clear
acceptance. Instead, these statements indicate that appellees are interested in settling
the case and are inquiring if the settlement offer is still on the table. These statements
are merely questioning if, at this point, appellees are still making an offer to appellant.
They require a response from appellees as to what their current position is.

       {¶15}    Moreover, in appellees’ response to the paralegal’s email, they added
terms that were not put forth in the settlement offer made at the September 18, 2019
hearing. At the hearing, appellees’ counsel made a settlement offer that appellant would
pay $37,500 and they would deed the property to appellant. (Sept. 18, 2019 Tr. 6).
Counsel did not address any additional terms like closing costs, deed preparation, or real
estate taxes. Yet in the November 25, 2019 email to appellant’s counsel, appellees’
counsel set out that appellees would pay deed preparation, conveyance fee, and pro-
rated real estate taxes while appellant would pay the tax map transfer fee and recording
cost. Counsel also stated that closing costs would be divided equally between the parties.
These terms were never set out in the original offer or agreed to by appellant.
       {¶16}    Moreover, the November 25, 2019 email from appellee’s counsel to
appellant’s counsel, concludes by stating, “Please confirm that that is acceptable to your
client so we can get about the business of preparing the documents we will need to
complete this matter.” Thus, appellees were still asking for an acceptance by appellant.
       {¶17}    Given the above communications, there was not clear evidence of an
acceptance on appellant’s part nor was there clear evidence as to a meeting of the minds
on all terms of offer.
       {¶18}    Accordingly, appellant’s first assignment of error is has merit and is
sustained.
       {¶19}    Appellant’s second assignment of error states:




Case No. 20 HA 0005
                                                                                   –7–


               THE TRIAL COURT ERRED WHEN IT FAILED TO HOLD AN
       EVIDENTIARY HEARING.

       {¶20}   Here, appellant argues that the court did not hold an evidentiary hearing
as required.
       {¶21} The trial court did hold a hearing on the motion to enforce the settlement
agreement on May 20, 2020. There was no dispute regarding the evidence at the hearing,
as appellant admitted that the emails and communications came from his office. Both
parties made arguments to the court as to whether the evidence demonstrated a
settlement agreement.
       {¶22}   Thus, appellant’s second assignment of error is without merit and is
overruled.
       {¶23}   Appellant’s third assignment of error states:

               THE TRIAL COURT ERRED WHEN IT ENFORCED AN
       AGREEMENT THAT DOES NOT COMPLY WITH THE STATUTE OF
       FRAUDS.

       {¶24}   Here, appellant argues that even if valid, the settlement agreement does
not comply with the statute of frauds and therefore should not be upheld.
       {¶25}   Given our finding that the parties did not enter into a settlement
agreement, appellant’s third assignment of error is now moot.
       {¶26}   For the reasons stated above, the trial court’s judgement is hereby
reversed. This matter is remanded to the trial court for further proceedings pursuant to
law and consistent with this opinion.



Waite, J., concurs.
D’Apolito, J., concurs.




Case No. 20 HA 0005
[Cite as U.S. Bank Natl. Assn. v. Unknown Heirs of Miller, 2021-Ohio-2344.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are sustained and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Harrison County, Ohio, is reversed. We hereby remand this
matter to the trial court for further proceedings according to law and consistent with this
Court’s Opinion. Costs to be taxed against the Appellees.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                       NOTICE TO COUNSEL

        This document constitutes a final judgment entry.